DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. (US 8,582,416) in view of Osawa (JP 2004-152424).
Regarding claim 1, Kanbe discloses a magnetic recording medium comprising a substrate (101), an underlayer formed on the substrate, and a magnetic recording layer (106) formed on the underlayer, wherein the magnetic layer includes an alloy having a L10 structure (Abstract, Fig. 1), the underlayer includes a first underlayer (104) and a second underlayer (103), the first underlayer including Mo and Ru (col. 6, lines 7-10), and the second underlayer including a material having a BCC structure (col. 5, lines 5-11), and the second underlayer is formed between the first underlayer and the substrate (Fig. 2).  Although Kanbe discloses the first underlayer including MoRu, Kanbe fails to explicitly disclose the content of Ru as presently claimed.
Osawa discloses a magnetic recording medium comprising a MoRu underlayer, wherein the content of the Ru is at least 25 at.% [0017-0018].  It would have been obvious to one of In re Malagari, 182 USPQ 549.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanbe’s MoRu underlayer to comprise of a Ru content as claimed, since Osawa discloses that this would improve the magnetic anisotropy of the magnetic layer [0016].
Regarding claim 2, Kanbe discloses that additional elements, such as V, W, Ta, and Nb can be present (col. 6, lines 7-9).
Regarding claims 3-4, Kanbe discloses that the BCC second underlayer is a Cr alloy and further includes additional elements of Ti, V, Mo, W, Ru, and Mn (col. 4, line 58 – col. 5, line 7).
Regarding claims 5-6, Kanbe discloses that the alloy having the L10 structure is a FePt alloy or a CoPt alloy and further includes oxides as claimed (col. 3, lines 16-21).
Regarding claim 7, Kanbe discloses a MgO third underlayer (105) (col. 6, lines 24-25).
Regarding claim 9, Kanbe discloses the fourth underlayer is a BCC with the elements as claimed (col. 5, line 52 – col. 6, line 9).  Given that there is no structural difference between the claimed fourth and first underlayers, the examiner is taking the position that the upper stratum of Kanbe’s first underlayer would read upon the claimed fourth underlayer.  
Regarding claim 10, Kanbe discloses a R/W apparatus as claimed (Fig. 6-7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. (US 8,582,416) in view of Osawa (JP 2004-152424) as applied to claim 1 above, and further in view of Kubota et al. (US 2015/0093598).

Kubota discloses a magnetic recording medium comprising an interlayer of MgO-TiO-TiN [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanbe’s MgO third underlayer to additional comprise of TiO and TiN, as suggested by Kubota, in order to obtain suitable thermal resistivity and/or conductivity [0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Linda Chau
/L.N.C/            Examiner, Art Unit 1785     

/Holly Rickman/            Primary Examiner, Art Unit 1785